It is earnestly urged by the plaintiff in error that *Page 653 
in dry counties motor vehicles can not be condemned for transporting more than one quart of whisky from one point to another point within such dry county, provided such excess quantity, and the quart which it is legal to possess and transport under Ga. L. Ex. Sess., 1937-38, pp. 103, 122 (Code, § 58-1073), bears the revenue stamps. It is contended that the act (Ga. L. Ex. Sess., 1937-38, pp. 103, 108, Code, §§ 58-1020, 58-1021) repealed the provisions of the former prohibition law with reference to condemnation of motor vehicles transporting within a dry county whisky which it is illegal to possess, in excess of one quart. The argument in its final analysis is that under the recent act it is unlawful to possess such excess, but not unlawful to transport it, provided the revenue stamps are affixed, and that a motor vehicle can be condemned since the passage of the revenue tax act to legalize and control alcoholic beverages and liquors (Code, §§ 58-1001 et seq.) only when the liquor is unstamped. A careful reading of both statutes, 1917 and 1937-38, convinces us that the legislature intended no such thing, and by its wording clearly legislated to the contrary. The provisions of the Code, §§ 58-1020, 58-1021, apply only to those counties which have by a vote of the people put into effect the provisions of the revenue tax act to legalize and control alcoholic beverages and liquors (Code, §§ 58-1001 et seq.), and leave operative in dry counties the older law (Code, § 58-207), regarding condemnation, which in part declares: "All vehicles and conveyances of every kind and description which are used on any of the public roads or private ways . . of this State in conveying any liquors or beverages, the sale or possession of which is prohibited by law, shall be seized by any sheriff or other arresting officer," and thereafter condemned as by this section further provided. We can understand how the above provisions had to be modified and narrowed to include only untaxed liquor in wet counties, and we as well can understand why the legislature desired and intended to retain the provisions of the old law in dry counties. To our mind the revenue tax act to legalize and control alcoholic beverages and liquors (§§ 58-1001 et seq.) does not leave the question open for speculation or argument; for it provides (§ 58-1009) that "If at such election a majority of the votes cast shall be against the taxing and legalizing and controlling of alcoholic beverages and liquors, the manufacture, distribution, and sale of same in such county shall be prohibited *Page 654 
as is now provided by law;" and under § 58-1077, "Any person found in possession or control of more than one quart of spirituous, vinous, or alcoholic liquor, in any county of this State (except such counties in which liquor may be legally sold or transported under the terms of this chapter) shall be guilty of a misdemeanor and, upon conviction, punishable as in cases of misdemeanors. The fact that such person may have a license or liquor stamps shall be no defense in such prosecutions, where said liquor is carried into a county to which the terms of this chapter do not apply, and wherein liquor is not legalized under the terms of this chapter;" and under § 58-1078, "It is the purpose and intent of section 58-1077 to maintain the present prohibition law against liquor and alcoholic beverages in those counties of this State not specially exempted from the provisions of the prohibition law under this chapter; and to provide for the trial and conviction of persons guilty of selling or possessing such liquor in such counties, as is now provided by law, unless exception is made herein, prior to the passage of this chapter; and it is for the purpose and intent of said section to provide that the prohibition law is not repealed in Georgia, except in the counties which have by a majority vote voted this chapter into operation."
Upon a careful review of the record and the authorities applicable, we hold that there was no error committed.
Rehearing denied. Broyles, C. J., and MacIntyre, J.,concur.